DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 1, line 6, the claim recites “at least one connection tube disposed between each two water blocks….” This renders the claim indefinite since it appears to state that each water block has a connection tube with every other connection tube (i.e., “each two water blocks” meaning each possible pairing of water blocks). Appropriate clarification and correction is required. 
	At claim 1, line 12, the claim recites “between two ends….” However, the claim already recites “two ends” at line 7 of the claim.  As written, it is unclear whether the “two ends” at line 12 are the same as the “two ends” at line 7. The recitation at line 12 should be amended to read “said two ends”.
	Claims 2-5 are also rejected since they depend from claim 1.
	At claim 2, line 2, the claim recites “a first connection end” and “a second connection end.” As written, it is unclear whether these connection ends correspond to the “two ends” recited in claim 1. Appropriate clarification and correction is required.
	At claim 3, line 2, the claim recites “each two waved stripes defining therebetween a waved stripe pitch….” This renders the claim indefinite since it appears to state that each wave stripe defines a waved stripe pitch tube with every other wave stripe (i.e., “each two water blocks” meaning each possible pairing of water blocks). The Examiner suggest changing the limitation to read: “each two successive waved stripes defining therebetween a waved stripe pitch….”  Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yamada et al. (US 4558395).
As per claim 1, Yamada et al. disclose a liquid-cooling device 100 comprising: multiple water blocks 1, each water block having a water incoming end (connection point with one of pipe sections 17 shown in Fig. 3), a water outgoing end (connection point with the other of 17 shown in Fig. 3) and a water-receiving space (inside of block 1 as shown in Fig. 3, etc.) in communication with the water incoming end and the water outgoing end for a working liquid to pass through (Figs. 1 and 3, etc.); and at least one connection tube 17 disposed between each two water blocks (connections between multiple blocks shown in Fig. 1, etc.), two ends of the connection tube being respectively connected with the water incoming end of one of the two water blocks and the water outgoing end of the other water block (Fig. 1, etc.), whereby the water-receiving spaces of the two water blocks communicate with each other via the connection tube (Fig. 1, etc.), the connection tube having at least one bellows 12 section positioned between two ends of the connection tube (Fig. 1, etc.).
	As per claim 3, Yamada et al. disclose wherein the bellows section 12 has multiple waved stripes (Figs. 1-4), each two waved stripes defining therebetween a waved stripe pitch, the waved stripe pitches being equal to or unequal to each other (wave stripe pitches of bellows 12 appear to all be equal; nevertheless, the claimed language of “equal or unequal” encompasses all possibilities, which is clearly disclose by the wave stripes of Yamada et al.). 
As per claim 4, Yamada et al. disclose wherein the multiple waved stripes are annular waved stripes (Figs. 1-4, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Nakajima et al. (US 4977444).
	As per claim 2, Yamada et al. disclose wherein the connection tube has a first connection end (at connection point with block at water incoming end as discussed above regarding claim 1) dese  a second connection end (at connection point with block at water outgoing end as discussed above regarding claim 1), a first section and a second section, the first connection end being in connection and communication with the water incoming end of one of the two water blocks, the second connection end being in connection and communication with the water outgoing end of the other of the two water blocks, two sides of the bellows section being respectively connected with the first and second sections. Yamada et al. shows the first and second sections being bent rather than straight.  Nakajima et al. teach a straight connection between two water blocks (Fig. 1, etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide straight rather than ben connections between the water blocks of Yamada et al. for the purpose of as an alternative connection design potentially reducing the amount of piping required and not affecting the basic cooling of bellows functions of the system. 	
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of (Applicant’s Admitted Prior Art - hereinafter AAPA)
	As per claim 5, Yamada et al. does not disclose how the connection tube is connected with the two water blocks. However, welding, insertion, screwing or diffusion bonding are simply commonly known types of manufacturing techniques for connecting that do not affect the basic functioning or structure of the system. Further, AAPA teaches welding as a generally known means for connecting copper tubes to a water block (background section: see page 2, line 19- page 2, page 4, line 18)  – note that while applicant discusses the drawbacks of applying welding to existing systems that do not comprise a bellows, Applicant does admit in the cited background section that the concept of welding connections is generally known and understood.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply a welding connection to the system of Yamada et al. as simply a known type of manufacture for connecting a pipe to a block in order to provide a secure connection, particularly since Yamada et al. also provide bellows 12 and thus does not suffer the drawbacks discussed related to welding in the background section of the specification.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Nakashini et al. (US 4870477) teach an integrated chip cooling system comprising baffles 10 between cooling blocks 1.
Yoshikawa (US 5465192) teaches an integrated chip cooling system comprising baffles 133 between cooling blocks 226.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763